                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       IN RE KONINKLIJKE PHILIPS PATENT                  Case No. 18-cv-01885-HSG
                                           LITIGATION
                                   8                                                         ORDER ON ADMINISTRATIVE
                                                                                             MOTIONS TO FILE UNDER SEAL
                                   9
                                           This Document Relates To:                         Re: Dkt. Nos. 702, 704, 705, 708, 714, 715,
                                  10                                                         719, 721, 728, 730, 732, 743, 794, 795, 798,
                                                         ALL ACTIONS                         800, 802, 808, 809, 811, 814, 817, 819, 821,
                                  11                                                         823, 874, 876, 878, 879, 882, 885, 890, 897,
                                                                                             902, 904, 906
                                  12
Northern District of California
 United States District Court




                                  13            Pending before the Court are the parties’ administrative motions to file under seal portions
                                  14   of documents in connection motions for partial summary judgment and Daubert motions filed by
                                  15   Philips, HTC, and Microsoft (thirty-six sealing motions in total).1 The Court GRANTS the

                                  16   motions to file under seal.

                                  17       I.   LEGAL STANDARD

                                  18            Courts generally apply a “compelling reasons” standard when considering motions to seal

                                  19   documents. Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010) (quoting Kamakana

                                  20   v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006)). “This standard derives from the

                                  21   common law right ‘to inspect and copy public records and documents, including judicial records

                                  22   and documents.’” Id. (quoting Kamakana, 447 F.3d at 1178). “[A] strong presumption in favor of

                                  23   access is the starting point.” Kamakana, 447 F.3d at 1178 (quotations omitted). To overcome this

                                  24   strong presumption, the party seeking to seal a judicial record attached to a dispositive motion

                                  25   must “articulate compelling reasons supported by specific factual findings that outweigh the

                                  26
                                  27
                                       1
                                         These do not include the motions to seal filed in connection with ASUS’s motion for summary
                                       judgment, Philips’s motion for partial summary judgment and Daubert motions as to ASUS, and
                                  28   Microsoft and ASUS’s joint Daubert motion to exclude the exert opinion of Michael E. Tate, Dkt.
                                       Nos. 710, 712, 722, 726, 741, 750, 803, 806, 828, 836, 844, 872, 888, 893, 899.
                                   1   general history of access and the public policies favoring disclosure, such as the public interest in

                                   2   understanding the judicial process” and “significant public events.” Id. at 1178–79 (quotations

                                   3   omitted). “In general, ‘compelling reasons’ sufficient to outweigh the public’s interest in

                                   4   disclosure and justify sealing court records exist when such ‘court files might have become a

                                   5   vehicle for improper purposes,’ such as the use of records to gratify private spite, promote public

                                   6   scandal, circulate libelous statements, or release trade secrets.” Id. at 1179 (quoting Nixon v.

                                   7   Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978)). “The mere fact that the production of records

                                   8   may lead to a litigant’s embarrassment, incrimination, or exposure to further litigation will not,

                                   9   without more, compel the court to seal its records.” Id.

                                  10          Civil Local Rule 79-5 supplements the “compelling reasons” standard. The party seeking

                                  11   to file under seal must submit “a request that establishes that the document, or portions thereof, are

                                  12   privileged, protectable as a trade secret or otherwise entitled to protection under the law . . . . The
Northern District of California
 United States District Court




                                  13   request must be narrowly tailored to seek sealing only of sealable material . . . .” Civil L.R. 79-

                                  14   5(b). Courts have found that “confidential business information” in the form of “license

                                  15   agreements, financial terms, details of confidential licensing negotiations, and business strategies”

                                  16   satisfies the “compelling reasons” standard. See In re Qualcomm Litig., No. 3:17-cv-0108-GPC-

                                  17   MDD, 2017 WL 5176922, at *2 (S.D. Cal. Nov. 8, 2017) (observing that sealing such information

                                  18   “prevent[ed] competitors from gaining insight into the parties’ business model and strategy”);

                                  19   Finisar Corp. v. Nistica, Inc., No. 13-cv-03345-BLF (JSC), 2015 WL 3988132, at *5 (N.D. Cal.

                                  20   June 30, 2015).

                                  21          Records attached to nondispositive motions must meet the lower “good cause” standard of

                                  22   Rule 26(c) of the Federal Rules of Civil Procedure, as such records “are often unrelated, or only

                                  23   tangentially related, to the underlying cause of action.” Id. at 1179–80 (quotations omitted). This

                                  24   requires a “particularized showing” that “specific prejudice or harm will result” if the information

                                  25   is disclosed. Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1210–11 (9th

                                  26   Cir. 2002); see also Fed. R. Civ. P. 26(c). “Broad allegations of harm, unsubstantiated by specific

                                  27   examples of articulated reasoning” will not suffice. Beckman Indus., Inc. v. Int’l Ins. Co., 966

                                  28   F.2d 470, 476 (9th Cir. 1992) (quotation omitted).
                                                                                          2
                                   1    II.   DISCUSSION

                                   2           Because the parties seek to seal portions and documents which pertain to summary

                                   3   judgment motions, the Court applies the compelling reasons standard. The Court will apply the

                                   4   lower good cause standard for documents related to the Daubert motions.

                                   5          The parties have satisfied the standards for sealing because the unredacted information

                                   6   contains confidential business and proprietary information relating to the operations of the parties.

                                   7   See Apple Inc. v. Samsung Elecs. Co., Ltd., No. 11-CV-01846-LHK, 2012 WL 6115623 (N.D.

                                   8   Cal. Dec. 10, 2012); see also Agency Solutions.Com, LLC v. TriZetto Group, Inc., 819 F. Supp. 2d

                                   9   1001, 1017 (E.D. Cal. 2011); Linex Techs., Inc. v. Hewlett-Packard Co., No. C 13-159 CW, 2014

                                  10   WL 6901744 (N.D. Cal. Dec. 8, 2014). The parties (and non-party Google) filed supporting

                                  11   declarations representing that the identified portions of the unredacted versions of motions and

                                  12   exhibits contain information disclosing confidential licensing negotiations, pricing information,
Northern District of California
 United States District Court




                                  13   detailed source code, and non-public technical descriptions of their products. See, e.g., Dkt. Nos.

                                  14   721-1, 773, 779, 781, 784, 795, 808-1, 847, 853, 856, 916, 917. According to the parties, public

                                  15   disclosure of such information would cause severe harm to them, as competitors, potential

                                  16   litigants, and licensees could use the information to their disadvantage. See id.

                                  17          The Court did not rely on any of the documents that are the subject of the parties’

                                  18   administrative motions to seal. HTC and Philips executed a settlement agreement, and the

                                  19   pending motions for partial summary judgment and Daubert motions as between them have been

                                  20   terminated as moot. Dkt. Nos. 955, 957, 958. Similarly, Microsoft and Philips have also entered

                                  21   into a settlement agreement and filed a stipulation of dismissal that the Court entered, and have

                                  22   been terminated as moot. Dkt. Nos. 963, 965. Thus, these documents are unrelated to the public’s

                                  23   understanding of the judicial proceedings in this case, and the public’s interest in disclosure of

                                  24   these documents is minimal given that the Court will not rule on the parties’ motions. See In re

                                  25   iPhone Application Litig., No. 11-MD-02250-LHK, 2013 WL 12335013, at *2 (N.D. Cal. Nov.

                                  26   25, 2013) (“The public’s interest in accessing these documents is even further diminished in light

                                  27   of the fact that the Court will not have occasion to rule on Plaintiffs’ Motion for Class

                                  28   Certification.”). Accordingly, because the documents divulge proprietary and confidential
                                                                                         3
                                   1   information unrelated to the public’s understanding of the judicial proceedings in this action, the

                                   2   Court finds that there is compelling reason and good cause to file the documents under seal. See

                                   3   Economus v. City & Cty. of San Francisco, No. 18-CV-01071-HSG, 2019 WL 1483804, at *9

                                   4   (N.D. Cal. Apr. 3, 2019) (finding compelling reason to seal because the sealing request divulges

                                   5   sensitive information no longer related to the case); In re iPhone, 2013 WL 12335013 (same); Doe

                                   6   v. City of San Diego, No. 12-CV-689-MMA-DHB, 2014 WL 1921742, at *4 (S.D. Cal. May 14,

                                   7   2014) (exhibit’s disclosure of personal information and irrelevance to the matter are compelling

                                   8   reasons to seal the exhibit).

                                   9   III.   CONCLUSION
                                  10          The Court GRANTS the parties’ administrative motions to file under seal. Pursuant to

                                  11   Civil Local Rule 79-5(f)(1), documents filed under seal as to which the administrative motions are

                                  12   granted will remain under seal.
Northern District of California
 United States District Court




                                  13

                                  14

                                  15          IT IS SO ORDERED.

                                  16   Dated: 2/20/2020

                                  17                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  18                                                    United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         4
